Citation Nr: 1208659	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Entitlement to an initial rating in excess of 40 percent for residuals of a cold injury, to include Raynaud's Phenomenon.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968 and from August 1977 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO.  A transcript of the hearing has been associated with the claims file.

The Board observes that, since the last supplemental statement of the case (SSOC) was issued in December 2007, additional evidence was submitted to the RO in the form of medical records.  As the Board is granting in full the issue of service connection for narcolepsy, a remand for the agency of original jurisdiction's (AOJ's) consideration of this additional evidence is not necessary.  

The issue of entitlement to an initial rating in excess of 40 percent for residuals of a cold injury, to include Raynaud's Phenomenon, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has narcolepsy that is as likely as not related to his active duty.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has narcolepsy that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for narcolepsy, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that he has narcolepsy that is related to his military service.  He contends that, although he was first diagnosed with narcolepsy after his second period of active service, he had symptoms during that period of active service.  See, e.g., Hearing Transcript (T.) at 3.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., epilepsies) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's service treatment records (STRs) show no treatment for, or diagnosis of, any sleep disorder.  His discharge examination from his second period of service in March 1982 revealed a clinically normal neurologic system.  

According to post-service medical records beginning in February 1996, the Veteran has been diagnosed with narcolepsy.  In February 1996, the Veteran reported that he was involved in a motor vehicle accident in 1983, which occurred when he fell asleep at the wheel.  After that, he saw a neurologist who diagnosed narcolepsy.  A VA treatment record dated in February 2005 shows that the Veteran reported that he had a sleep study for narcolepsy over 18 years ago.  In March 2006, the Veteran reported a 30 year history of excessive daytime somnolence, cataplexy, hypnapompic hallucinations, and rare sleep paralysis.  

Lay statements submitted from the Veteran's minister and a former co-worker in November 2006 show that the Veteran exhibited symptoms of narcolepsy such as falling asleep in meetings, at church, and at work since at least 1982.  The employer's statement confirms the Veteran's report of having a motor vehicle accident when he fell asleep at the wheel.  

In March 2007, the RO requested records from the hospital that the Veteran reports diagnosed his narcolepsy in 1983 following the motor vehicle accident.  Unfortunately, a response from the hospital in May 2007 indicates that records that were ten years or older have been destroyed.  

The Veteran testified that he started having symptoms around 1981; he would be very sleepy and started falling asleep, but did not think enough about it to seek treatment.  T. at 3.  After he was discharged from service, he went back to his employer that he had prior to service and started falling asleep on the job.  Id.  He testified about having a car accident coming home from work one day and that one of the doctors ran tests and determined that he was narcoleptic.  Id.  He indicated that he was never disciplined for sleeping on duty because his duties kept him busy, which prevented him from falling asleep.  Id. at 4.  He only fell asleep when he was not busy and would take naps whenever he could.  Id.  He testified that he was diagnosed with narcolepsy within one year from discharge from service.  Id.  

Based on a review of the evidence, the Board finds that service connection for narcolepsy is warranted on a presumptive basis.  Post-service medical evidence clearly shows that the Veteran has a current diagnosis of narcolepsy.  Additionally, the Veteran has reported that the onset of his symptoms occurred during service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible regarding his reports of the onset and continuity of symptomatology.

Additionally, the Veteran testified that he was diagnosed with narcolepsy within one year from discharge from service.  The Board finds the Veteran's credible with regards to reporting a diagnosis within one year from discharge.  At the very least, even if there was not a confirmed diagnosis within one year, the Board finds the Veteran's credible report of his symptoms indicate that his narcolepsy was manifest to a degree of at least 10 percent.  In finding the Veteran credible, the Board acknowledges that there are no records to support his assertion of a competent diagnosis of narcolepsy within one year from discharge.  However, such records cannot be obtained because the hospital that initially treated and diagnosed him destroyed the 1983 records after ten years.  Although the medical records cannot be obtained, the Veteran has submitted two lay statements supporting his assertions.  

Furthermore, the Board observes that, when the Veteran sought treatment in 1996 for narcolepsy (ten years prior to the filing of the current claim), he reported that he was diagnosed in 1983.  In this case, the Veteran has consistently reported that he was diagnosed with narcolepsy in 1983 following a motor vehicle accident, and his assertions have been supported by statements from people who witnessed his symptoms at that time.  As there is no possibility that the 1983 medical records can be obtained, when affording the Veteran the benefit-of-the-doubt, and in considering the competent and credible lay statements, the Board finds that the evidence does support a finding that his narcolepsy was manifested within one year from discharge from service.

Additionally, the evidence shows that the Veteran's narcolepsy was manifest to a degree of at least 10 percent within one year from discharge from service.  The Board observes that narcolepsy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8108.  Pursuant to DC 8108, narcolepsy is to be rated as petit mal epilepsy.  38 C.F.R. § 4.124a, DC 8108 (2011).  Petit mal epilepsy is evaluated under DC 8911, which encompasses the criteria in the General Rating Formula for Major and Minor Epileptic Seizures.  Pursuant to the General Rating Formula, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  38 C.F.R. § 4.124a, DC 8911 (2011).  For the reasons set forth above, although the medical records showing a diagnosis of epilepsy are not of record, the evidence does support a finding of a confirmed diagnosis of epilepsy within one year of discharge.  Additionally, the Veteran, his minister, and a co-worker have competently and credibly reported the Veteran having narcoleptic episodes.  Therefore, the evidence does support a finding of a history of seizures.  As such, the Board finds that service connection for narcolepsy on a presumptive basis is warranted as the evidence shows that the Veteran narcolepsy was manifest to a degree of at least 10 percent within one year from discharge from service.  

Moreover, even without service connection on a presumptive basis, the Board finds that the evidence supports an award of service connection based on a continuity of symptomatology.  In this case, the competent and credible lay evidence of record shows that the Veteran first experienced symptoms associated with narcolepsy in service and that those symptoms have continued to the presence.  At least as early as 1996, the Veteran's symptoms have been diagnosed as narcolepsy.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his symptoms began during his second period of active service.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  Therefore, the Board concludes that, even aside from service connection on a presumptive basis, the Veteran's reports are sufficient to establish a positive nexus. 

Then, in considering the Veteran's competent and credible lay statements regarding the onset and continuity of pertinent symptomatology in addition to when narcolepsy was diagnosed, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has narcolepsy that was incurred in service.  The evidence is in favor of the grant of service connection for narcolepsy.  Service connection for narcolepsy is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  
ORDER

Entitlement to service connection for narcolepsy is granted.

REMAND

Regrettably, the Board finds that a remand is necessary for further evidentiary development of the issue of entitlement to an initial rating in excess of 40 percent for residuals of a cold injury, to include Raynaud's Phenomenon.  After the appeal was certified to the Board, but before it was transferred to the Board, additional pertinent evidence consisting of VA treatment records and a fee-based examination was received by the RO.  However, no SSOC was issued considering the additional evidence.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record [which was discussed in the Statement of the Case (SOC) or a prior SSOC] or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2011).  In this case, the VA treatment records and the fee-based examination include pertinent medical findings for evaluating the Veteran's Raynaud's Syndrome.  Thus, the Board finds that a remand is necessary so that the AOJ can readjudicate this increased rating claim and, in doing so, consider this additional evidence.

Additionally, the record indicates that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Atlanta, Georgia.  Thus, pertinent ongoing Raynaud's Syndrome treatment records since June 2009 should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of Raynaud's Syndrome treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received at the VAMC in Atlanta, Georgia since June 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issue of entitlement to an initial rating in excess of 40 percent for residuals of a cold injury, to include Raynaud's Phenomenon.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


